 476DECISIONSOF NATIONALLABOR RELATIONS BOARDFMC Corporation,Power Control DivisionandTeam-sters"General"Local No. 200,affiliated with theInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Cases 30-CA-2768 and 30-RC-2321February 4, 1975DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY ACTING CHAIRMAN FANNING ANDMEMBERS JENKINS AND KENNEDYOn October 17, 1974, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, Charging Party filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decision to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Orderthe recommend-ed Order of the Administrative Law Judge andherebyordersthatthecomplaint inCase30-CA-2768 be, and it herebyis,dismissed in itsentirety.IT IS FURTHER ORDERED that the Union's objectionsto the election conducted in Case 30-RC-2321 onJune 20, 1974, be, and they hereby are, overruled.As the Union failed to receive a majority of thevalid ballots cast in theelectionconducted in Case30-RC-2321 on June 20, 1974, the Board will certifythe resultsof the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for Teamsters "General"LocalNo. 200, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, and that said labororganization is not the exclusive representative of allthe employees, in the unit herein involved, within themeaning of Section 9(a) of the National LaborRelations Act, as amended.216 NLRB No. 86DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: On June 25,1974,1 Teamsters "General" Local No. 200, affiliated withthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein called theUnion, Charging Party, or Petitioner, filed a charge againstFMC Corporation, Power Control Division, herein calledtheCompany or Respondent, alleging that Respondentviolated Section 8(aXl) of the Act.The Union filed the petition in the above-numberedrepresentation case on April 30, and a Stipulation forCertification Upon Consent Election was executed by theparties on May 22 and approved by the Regional Directorand the election was conducted on June 20, in a unit of:All full-timeand regularpart-time production andmaintenance employees employed by the Employer atitsMilwaukee,Wisconsin location; excluding plantclericalemployees, office clerical employees, casualemployees, technical employees, professional employ-ees,guards and supervisors as definedin the Act.Of the approximately 273 eligible voters, 115 cast ballotsfor and 115 cast ballotsagainstthe Union. In addition totwo void ballots,nineVoterswerechallenged by the Unionon the basis that they were supervisors, and two werechallenged as plant clerical employees and the Boardchallenged two voters because their names were not on theExcelsiorlist.The Union filed objections to conductaffecting the results of the election on June 25.On August 7 the complaint in the unfair labor practicecase was issued,alleging that Respondenthad violatedSection 8(a)(1) of the Act bygranting wage increasesbetweenMay I and June 20 to its production andmaintenance employees at the two Milwaukee, Wisconsin,plants in order to discourage membership in and supportof the Union. On August 9 the Region issued an orderconsolidating cases and notice of hearing on challengedballots and objections to conduct affecting the results oftheelection,noting that the subject matter of theobjections and the complaint allegation was the same, andstating that the issues concerning the resolution of thechallenges could also be best resolved in a hearing.Respondent's timely answer admitted the service andjurisdictional allegations but denied that it had violated theAct in any way.There are very few conflicts in the testimony in this case,and on the basis of the evidence, I have determined thatthe Act was not violated and that the objections to theelection should be overruled. During the trial of thismatter,which took place in Milwaukee, Wisconsin, onSeptember 9, the parties agreed and stipulated that the twopersons whose names were not on theExcelsiorlist shouldhave been on the list and that their ballots should beopened and counted. The Union withdrew its challenges toIUnless otherwise stated all events herein took place during 1974. FMC CORPORATION47710 ballots for the purposes of this case only, stating that itreserved the right to challenge in any subsequent electionany persons who they felt were excluded from the coverageof the unit. The parties agreed that one challenge wasproper and further agreed to open and count the ballots. Arevised tally of ballots was issued showing that 126 voteshad been cast against and 116 for the Union.All parties were afforded full opportunity to appear, toexamine and cross-examine the witnesses,and to argueorally.General Counsel,Respondent,and the Union havefiled briefs which have been carefully considered.On the entire record in this case, based on the evidencereceived, I make the following:FINDINGS OF FACT1.COMMERCE FINDINGSAND UNION STATUSRespondent is a Delaware corporation engaged in anumber of manufacturing endeavors, among which is themanufacture and nonretail sale of electrical equipmentwhich it makes at its two plants in Milwaukee, Wisconsin,which are two of the four units in its Power ControlDivision. Respondent annually sells and ships in interstatecommerce directly to points located outside the State ofWisconsin products from its two Milwaukee plants valuedin excessof $50,000.Respondent admits and I find that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Respondent admits and I find that the Union herein is alabor organization within the meaning of Section 2(5) ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESFMC Corporation has its corporate headquarters as wellas its group headquarters in Chicago, Illinois. Themachinery group has 7 subgroups arranged into some 35divisions and is comprised of approximately 85 manufac-turing facilities.The Power Control Division, which has 4units including the 2 Milwaukee plants involved here, isthus I of about 35 divisional facilities in 1 group of thiscorporation.There are some 30,000 employees in themachinery group of which about 12,000 to 15,000 employ-ees in some70 facilities are not covered by collective-bargaining contracts. The Corporation has a chemicalgroup which employssome 18,000 employees in variousdivisional units. There were approximately 273 eligiblevoters in the unit of the two Milwaukee plants in thisproceeding.The parties entered into a stipulation at the hearing inthismatter which set forth that the Power Control Divisionwas acquired by the Company in 1967, and operated undera different name until the end of 1972 when the presentdivisionwas established. They further agreed that from1967 through 1973 all the division employees received wageincreases in November of each year on what the Companytermed a merit basis and with no general midyearadjustments being granted other thanon July 22, 1968.Further, they stipulated that effective June 3 increasesranging from 15 cents to 30 cents an hour, averaging 5.16percent overall,were given to all unit and nonunitemployees in the Power Control division.Two witnesses testified for the General Counsel that theyreceivedraises inJune after being called to ProductionManager Galliart's office. In the office the followingstatementwas read to them as it was to all the employees:For some time now the Company has been workingon plans for a special merit increase to be put intoeffectafter the removal of the Federal economiccontrols.Our office people are aware of this as aremany of our production people. This special accelerat-ed individual merit review does not reduce or in anyway adversely affect the timing of your next regularreview. This is a special additional increase adminis-tered on a local basis. We feel it would be unfair todeny you anincreasenow because of the unioncampaign, and therefore we are going ahead becausewe believe we are morally and legally right. Thisincreasehas nothing to do with the present unioncampaign or election.One of the witnesses responded that he did not feel the 15-cent raise was sufficient and there was further discussionalong that line. He also testified he had receiveda raise inNovember 1973, at which time he stated he wanted abigger raise and he was told by the production managerthat they would review his wages in about 6 months.The other witness testified that in February he hadapproached his supervisor concerning a raise and thesupervisor said he would get back to him later. During theJune conversation he was told that it was a merit raise andnot a general raise and testified that he had never had amerit raisebefore. During cross-examination he admittedthat on each of the previous occasions when he receivedraises he had been called to the office where the amount ofthe raise was discussed and stated that the Company hadalways calledthese raisesmerit raises. The raises whichwere given were not uniform but were always individuallydiscussed with each employee and were within a particularrange.Respondent offered testimony that from 1971 throughApril 1974 it had been under wage and price controls as a"tier I" group in the price control regulations and statedthatallof its groups and divisions located in thecontinental United States were under such controls.The director of personnel for the machinery group of theCorporation testified that,when President Nixon an-nounced in February 1974 that he was not going to seek anextensionof the controls, company managers began toreview what they wished to do after the end of the controls.He said that managers were told there would be pricechanges and salary changes when the controls ended. Inmid-April 1974a meetingof managers decided that thegroup would initiate an accelerated merit raise wage for allmachinery group personnel not covered by bargainingcontracts.Accordingly his office started preparing aprogram of salary ranges for this wageraise settingcompensationlimitsfor the wage grade levels. Individualcompensation ranges for the various wage grades for eachof the divisions was then worked out together with an orderto each of the division managers to institute this program 478DECISIONSOF NATIONALLABOR RELATIONS BOARDas quickly as possible and complete it within 60 days. Theschedule for the divisions and the authorizing order wassent on May 3 to all divisions including the Power Controldivision.Thus the raises averaging over 5 percent whichwere granted through this authorization in the machinerygroup went to some 12,000 to 15,000 employees.There wasalso testimony that approximately the same percentagewage increase was authorized for all employees notcovered by collective-bargaining contracts in the Compa-ny's chemical group.While the Union's brief places great emphasis on the factthat employees were individually spoken to by supervisorsin regard to this June raise, the Company was following itsstandard procedure in calling each employee in individual-ly and discussing with him the amount of the raise whichhe was to receive,withthose raises ranging from 15 centsto 30 cents.This was not a blanket percentage raise norwere the previous raises given by Respondent. The Union'ssuggestion that calling employees into supervisors'officesto discuss the raises is violativeof the Actis an erroneousconfusion of "locus ofauthority"interrogation with thepresent situation.The writtenstatement is not violative ofthe Act and in the circumstances of the union campaign itwould seem that a disclaimer by Respondent would bewarranted.While the statement could have been more explicit instating that the wageraiseswere part of a corporatewidewage raise which had been planned prior to the advent oftheunion to meet the inflationary pressures beingexperienced by all, the statement does not present a basisfor concluding that the raises were connected to theorganizational campaign.RichardBaumann,who was at that time the director ofpersonnel relations with the Power Control division inMilwaukee,testified that he first started to work for theCompany and with that division around April 15 andbecame aware of the union organization at the plant whenhe received a copy of the Union's petition in therepresentation case somewhere aroundMay1.Afterreceiving both the petition and the notification concerningthe raises to be given,he contacted the office of thepersonnel director of the machinery group and discussedwith them the question of the union organization campaignand the granting of raises at that time.He testified that hewas told that the wage raise policy was a total corporatepolicyand that not to grant a wage raise to theseemployees when raises were being given to all othercorporate employees similarly located could be consideredan unfairlaborpractice.He therefore proceeded asdirectedand laid out the program for granting theindividual wage increases to the unit and nonunit employ-ees in the division.There are no other allegations of violations of the Act byRespondent,nor was there any testimony to establishanimosity towards the Union by Respondent other thanone statementthat the Company would not like anybodyelse coming in telling themhow to run the plant.The question then becomes whether this wage increase,standing by itself,is an unfair labor practice under all thecircumstances noted above.Imust conclude,under all thecircumstances detailed,that the granting of wage raises atthat time was not an unfair labor practice even though thetiming of the wage increases may appear fortuitous.There is nothing to contradict the Company's evidencethat these wage raises were planned for all of theemployees of the corporation prior to the end of the wageand price controls on April 30, and that getting theprogram set and getting it out to the individual divisions,along with the range of raises that the individual divisionswere to grant, consumed the period of time until May 3.Thus thereisno evidence to demonstratethat the Union'sfilingof the petition on April 30, with notification to theMilwaukee Power Control division shortly thereafter,caused,effected,or affected the decision to grant thesewage increases.There is no evidence that Respondentknew of the union campaign prior to its being served with acopy of the petition. All the briefs appear to recognize thatitwould seem nonsensical to suggest that the Companywould have embarked on a scheme to give wage increasesto some 15,000 or more employees to forestall or hinder aunion campaign in two plants where 200 to 300 employeesworked.While it is true, as General Counsel contends, that thiswas an unusual raise since all the raises for the previous 6years had been given in November on a once-a-year basis,and this was a special raise which was occurring some 7months after a previous raise, and was stated and intendedas an extra raise not to interfere with another Novemberraise, it also must be remembered that this was an unusualperiod in the nation's economy. We had been under wageand price controls for a couple of years while at the sametime continuing to endure mounting inflationary pressuresand therewere pressures for increaseseven as the twowitnessesfor the General Counsel testified.Further, the previous midyear raise in 1968 had been as aresult of economic changes when a surcharge on incometax had been established and as the Company stated then itgranted the increase to compensate the employees for lossof take-home wages.The program adopted here is somewhat parallel as aspecial raise at the end of a price and wage freeze whenprices generally were going up.It is a strong possibility that, if Respondent had withheldthe granting of these wages,the Union would have had ajustifiable claim that the Company was penalizing the unitemployees by not giving them a companywide wageincrease and that such action could have been held toviolatethe Act.General Counsel's brief appears to fault Respondent forgranting the raises prior to the June 22 election when underthe terms of the corporate directive the divisions were toaccomplishthe raiseswithin 60 days. The Union's briefconverselystates thatthe Company took too much time ingranting the raises following the authorization.Both the General Counsel and the Union in their briefsassert that the interviews were devices to ascertain theunion sympathies of the employees and as such violateSection 8(a)(1) of the Act. However,no such allegation isin the complaint and no such contention was made at thetrial of this matter.Based on Respondent's prior practice ingiving wages in this individual manner, I would not findthe present practice violative of the Act. FMC CORPORATION479In summary the evidence showsthat the corporationplanned the wage increase for thousandsof employeesprior to receiving knowledge of theUnion's interest inorganizing some 250 employeesin two facilities.TheCompany took nomeasures to punishor reward theemployees becauseof any suchorganizing activities andthere is a paucityof anyevidence to demonstrate animus.General Counsel's brief asserts thatRespondent shouldexplainwhy the increases were put into effect at themidpoint of the 60-day period within whichRespondentstated it wished the raises effected.Respondent asked itsdivisions to respond in 2 to 3 weeks concerning its plansand to effect them as soon as possible withinthe 60 days.Again, to delay suchraises could have given rise to chargesof unfair treatment too.The fact is that Respondent's action here paralleled its1968 action in giving a midyear raiseand it appears thatthe intent and purpose of its act were properand correctbusiness judgments,unconnected to a union campaign.Considering the full scope of the situation,I cannot findthat the wage raises granted to the employees in thisproduction and maintenance unit were, in the words of thecomplaint,granted"in order to discourage membership in,and support of the Union,"and violativeof the Act.2 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of theNational LaborRelationsBoard,the findings,conclusions,and recommended Order herein shall, as provided in Sec.Accordingly, I will recommend that the complaint bedismissed.111.OBJECTIONSTO THE ELECTIONSince the objections to the election rest on the same basisas the complaint allegation, it follows that I cannot findthat the objections to the election should be sustained,since it is impossible for me to find that the wage raise planwas concocted and set in motion or had the purpose oreffect of inhibiting or discouraging membership or supportof the Union. Therefore, the objections to the electionshould be overruled and I so recommend to the Board.Upon the basis of the foregoing findings, conclusions oflaw, and the entire record, I hereby issue the followingrecommended:ORDER2The complaint and charge in this matter are herebydismissed and it is recommended that the objections to theelection be overruled and in accordance with the revisedtallyof ballots issued on September 9, 1974, that acertification issue that theUnion has not received amajority of the valid ballots.102.48 of the Rules and Regulations,be adopted by the Boardand becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.